UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 17-6585


WILBERT GILCHRIST,

                   Plaintiff- Appellant,

             v.

DR. LARD,

                   Defendant – Appellee,

             and

UNKNOWN; WENDALL PIXLEY, Warden, sued individually and in official
capacity; INDER JEET SINGH GUJRAL, Dr., sued individually and in official
capacity; JOHN DOE 1; J. EDWARDS, Nurse, sued individually and in official
capacity; MAYHUE, Ms., sued individually and in official capacity; JANE DOE 1;
TRACIE POARCH, Food Manager, sued individually and in official capacity;
NATARCHA GREGG, Ms., sued individually and in official capacity; JEFFERY
B. KISER, Warden; ROY CLARY, Assistant Warden; R. KELLY, Major; B.
KELLY, Sgt.; JOHN SYKES, Unit Manager; Y. TAYLOR, IPM; BRIAN
MITCHELL, Lt.; C. ARMES, Lt.; M. OLSIN, Food Director; DR. EDSON,
Physician; E. WHITED, RNCB Medical; DR. ARMETTE, DOC Chief Physician;
C. ST. JEAN, Nurse, sued individually and in official capacity; JOHN DOE 2,
Dental Assistance, sued individually and in official capacity,

                   Defendants.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Roderick Charles Young, Magistrate Judge. (3:14-cv-00630-RCY)


Submitted: July 27, 2017                                    Decided: August 1, 2017
Before AGEE and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Wilbert Gilchrist, Appellant Pro Se. Lisa H. Leiner, HARMAN CLAYTOR
CORRIGAN & WELLMAN, P.C., Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Wilbert Gilchrist appeals the magistrate judge’s * order dismissing his 42 U.S.C.

§ 1983 (2012) action against Defendants. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the magistrate judge.

See Gilchrist v. Lard, No. 3:14-cv-00630-RCY (E.D. Va. Mar. 31, 2017). We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




      *
        The parties consented to proceed before a magistrate judge, in accordance with
28 U.S.C. § 636(c) (2012) and Fed. R. Civ. P. 73.


                                            3